 

Exhibit 10.30

EXECUTION COPY

FIRST AMENDMENT TO SAND LEASE AND RIGHTS AGREEMENT

 

THIS FIRST AMENDMENT TO SAND LEASE AND RIGHTS AGREEMENT (this “Amendment”), is
made and entered into effective  as of this 31st day of October, 2017 (the
“Effective Date”), by and between ESTATE OF LARRY LEONARD FERNANDES, DECEASED
(“Estate”), WILLIAM DOUGLAS FERNANDES, JR. (“Will Fernandes”), KAREN LEE
FERNANDES STONE (“Karen Lee Fernandes Stone”), HALLIE ANN FERNANDES NESOM
(“Hallie Ann Fernandes Nesom”), EDWARD STREET FERNANDES (“Ed Fernandes,” and
together with the Estate, Karen Lee Fernandes Stone, Hallie Anne Fernandes Nesom
and Will Fernandes, collectively referred to herein as the “Owner”) and FML SAND
LLC, an Ohio limited liability (“FML”).

                                                                              WITNESSETH:

WHEREAS, FML and Owner have entered into that certain Sand Lease and Rights
Agreement (the “Lease”) dated as of July 18, 2017 for certain premises located
in Winkler County, Texas, as further described in the Lease (the “Premises”);
and

WHEREAS, FML and Owner desire to amend certain terms and conditions of the Lease
as contained herein.

NOW, THEREFORE, in consideration of mutual promises and covenants, conditions
and recitals, and other good valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Owner and FML, each intending to be legally
bound, agree as follows as of the Effective Date:

 

1.

Section 1(a) of the Lease.  The parties agree that the following sentence shall
be included as the last sentence of Section 1(a) of the Lease:  

Notwithstanding anything contained in this Section 1(a) to the contrary:
(i)  FML shall not seek reimbursement of any portion of the paid Lease Fee,
Product Royalties or Outside Sand Plant Royalty from Owner in connection with
any surface damage payment; and (ii) Owner hereby appoints FML as its attorney
in fact and/or assignee in connection with the negotiation and receipt of any
surface damage payments associated with the Premises (excluding the Protection
Areas) as provided for in any OG Lease, easement, agreement, lease or other
arrangements to the extent of the impairment of FML’s Business Operations as
provided herein.

2.Section 5(d) of the Lease.  The parties agree that the second sentence of
Section 5(d) of the Lease shall be deleted and replaced in its entirety with the
following:  

 

If FML has not received the Surface Rights Agreements within one (1) year after
the Third Fee Payment Date (the “Escrow Payment Date”), then the Escrow Agent
shall disburse Eight Hundred Thousand Dollars ($800,000.00) to Owner and shall
continue thereafter to disburse such amount to Owner on the annual anniversary
of the Escrow Payment Date for a period of five (5) years from the Escrow
Payment Date.

 

3.Section 30 of the Lease.  The parties agree that the fourth and fifth
sentences of Section 30 of the Lease shall be deleted and replaced in their
entirety with the following:

{04734926.DOCX;1 }

--------------------------------------------------------------------------------

 

In the event of a partial taking in excess of 5% of the Premises (excluding the
Protection Areas), FML shall have the right to conduct its Business Operations
on other comparable property owned by Owner (either individually or
collectively) based on the proportionate amount of comparable acreage and
reserves taken from the original Premises (excluding the Protection Areas) for
such condemnation (by way of example, only, in the event that 50% of the
Premises (excluding the Protection Areas) are condemned, FML shall be entitled
to 45% of additional comparable acreage as provided herein) and FML shall not
seek reimbursement of any portion of the paid Lease Fee, Product Royalties or
Outside Sand Plant Royalty from Owner in connection with any condemnation.  FML
shall have the right to pursue and seek all of its takings claims against the
condemning authority but shall have no rights to Owner’s award from the
condemning authority.

 

4.

Defined Terms.  Capitalized terms used herein and not specifically defined shall
have the same meaning as in the Lease.

 

5.

Authority.  Each of Owner and FML warrants and represents to the other that it
has the right, power and authority to execute this Amendment and be bound by the
terms hereof without consent from any entity or person.

 

6.

Binding Effect.  This Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective heirs, executors,
executrixes, administrators, successors and assigns.

7.  Ratification.  Except as otherwise amended by this Amendment, all other
terms, covenants and conditions of Owner and FML set forth in the Lease remain
the same and in full force and effect as written.  Owner and FML do hereby
ratify and affirm the said terms, covenants and conditions of said Lease, except
as amended herein.  In the event of a conflict between the term so the Lease and
the terms of this Amendment, the terms of this Amendment shall prevail and
control.

 

[SIGNATURE PAGE TO FOLLOW]




{04734926.DOCX;1 }2

--------------------------------------------------------------------------------

 

 

 

In Witness Whereof, this Amendment has been executed as of the Effective Date.

 

 

 

OWNER:

 

 

 

 

 

 

 

 

By:

      /s/ William Douglas Fernandes, Jr.

 

 

William Douglas Fernandes, Jr.

 

 

 

 

 

 

 

 

By:

      /s/ Edward Street Fernandes

 

 

Edward Street Fernandes

 

 

 

 

 

 

 

 

By:

      /s/ Karen Lee Fernandes Stone

 

 

Karen Lee Fernandes Stone

 

 

 

 

 

 

 

 

By:

      /s/ Hallie Ann Fernandes Nesom

 

 

Hallie Ann Fernandes Nesom

 

 

 

 

 

 

 

 

ESTATE OF LARRY LEONARD FERNANDES, DECEASED

 

 

 

 

 

 

 

By:

      /s/ Karen Lee Fernandes Stone

 

 

Name: Karen Lee Fernandes Stone

 

 

Its: Independent Executrix

 

 

 

 

 

 

 

 

FML:

 

 

 

 

 

FML SAND LLC

 

 

 

 

 

 

 

 

By:

      /s/ David J. Crandall

 

 

Name: David J. Crandall

 

 

Its: Executive Vice President, General Counsel and Secretary

 

{04734926.DOCX;1 }3